DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, & 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 9067779) in view of Dehe et al. (US 20130089224).
Regarding claim 1, Rothberg discloses that an ultrasound device comprising:
an ultrasonic transducer disposed on a complementary metal-oxide-semiconductor (CMOS) substrate (Fig. 12) and having an electrode 316 or 322.
Rothberg fails to specify that a central portion of the electrode is absent.
However, Dehe suggests that an electrode 146 or 142 wherein a central portion 147 or 143 of the electrode is absent (Fig. 8A-9B).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Rothberg with an electrode wherein a central portion of the electrode is absent as taught by Dehe in order to enhance stability of movement of the membrane and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Rothberg & Dehe disclose that the electrode is a first electrode, and wherein the ultrasonic transducer further comprises a membrane and a cavity 306 disposed between the membrane and the first electrode (Rothberg, Fig. 10).
 Reclaim 5, Rothberg & Dehe disclose that a metal extending beneath the cavity and disposed a distance away from the first electrode (Fig. 9, Rothberg).
Reclaim 6, Rothberg & Dehe disclose that the metal is electrically coupled to ground (col. 20, lines 21-35, Rothber).
Reclaim 7, Rothberg & Dehe disclose that the first electrode is circular, and the first electrode comprises slots extending along a radial direction of the first electrode (Dehe, Fig. 8A-9B).
Reclaim 8, Rothberg & Dehe disclose that a redistribution layer disposed beneath the first electrode, wherein the redistribution layer 322 is electrically coupled to ground (col. 20, lines 21-35, Rothber).
Regarding claim 16, Rothberg & Dehe disclose that an ultrasound device comprising:
a membrane 310 (Rothber, fig. 8);
a first bond pad 316a3 disposed with a trench 328 that electrically isolates the first bond pad from the membrane; and
a second bond pad 316b that is not electrically isolated from the membrane (Fig. 9).
Reclaim 17, Rothberg & Dehe disclose that a complementary metal-oxide-semiconductor (CMOS) chip disposed beneath the membrane; and 
a first metal extending from the second bond pad along a top surface of the ultrasound device to the membrane;
wherein the first metal is not electrically coupled to the CMOS chip (Rothber, fig. 8);
Reclaim 18, Rothberg & Dehe disclose that second metal disposed between the first metal and the CMOS chip (Rothber, fig. 8);
Reclaim 19, Rothberg & Dehe disclose that a first electrode and a cavity disposed between the membrane and the first electrode, wherein a central portion of the first electrode is absent (Dehe, Fig. 8A-9B).
Claims 3-4 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 9067779) in view of Dehe et al. (US 20130089224) and further in view of Dudzellaar et al. (US 20170320091).
Reclaim 3, Rothberg & Dehe fail to teach that a second electrode disposed in the central portion of the first electrode.
However, Budzellaar suggest that a second electrode disposed in the central portion of the first electrode (Fig. 2 & 5).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Rothberg & Dehe with a second electrode disposed in the central portion of the first electrode as taught by Budzellaar in order to simplify electrical reequipment to the CMUT device (para. 0007) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 4, Rothberg, Dehe, & Budzellaar disclose that the second electrode is electrically coupled to ground (col. 20, lines 21-35, Rothber).
Reclaim 20 Rothberg, Dehe, & Budzellaar disclose that a second electrode disposed in the central portion of the first electrode.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 9067779) in view of Dehe et al. (US 20130089224) and further in view of Waduge et al. (US 20160282326)
Reclaim 9, Rothberg & Dehe fails to teach that a bottom surface of the membrane facing the cavity comprises aluminum oxide.
However, Waduge suggests that a bottom surface of the membrane facing the cavity comprises aluminum oxide (para. 0076).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Rothberg & Dehe with a bottom surface of the membrane facing the cavity comprises aluminum oxide as taught by B in order to enhance material variations and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.	
Reclaim 10, Rothberg, Dehe, & Waduge disclose a bottom surface of the membrane facing the cavity comprises hafnium oxide (Waduge, para. 0076).
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 9067779) in view of Dehe et al. (US 20130089224) and further in view of Takezaki et al. (US 20170156696).
Reclaims 11-12, Rothberg & Dehe fail to specify that the first electrode comprises titanium.
However, Takezaki suggests that a electrode can be titanium or tungsten (para. 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide , Rothberg & Dehe with a electrode can be titanium or tungsten as taught by Takezaki in order to enhance material variations and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Reclaim 13, Rothberg, Dehe, & Takezaki disclose that the first electrode is formed with a damascene process (Rothberg, Fig. 8.)
Reclaim 14, Rothberg, Dehe, & Takezaki disclose that the first electrode is formed with a dual damascene process (Rothberg, Fig. 8.).
Reclaim 15, Rothberg, Dehe, & Takezaki disclose that the first electrode comprises a sea of vias (Rothberg, Fig. 8.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899